Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1, 3, 5, 10-12, 14, 16 & 21-22 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Nathan Sportel
(Reg. No. 67/980) on 7/26/2022.
The application has been amended as follows: 
Listing of Claims:

1.	(Currently Amended) A method comprising:
	displaying first content on a media display;
receiving first data generated from or determined by an Internet of Things (IoT) device, wherein the IoT device is a camera, and wherein the first data comprises image data from the camera; and
analyzing the image data from the camera to detect a human in the image data;
determining a demographic of the human;
selecting second content from a plurality of possible content options for display based on the demographic of the human, wherein a software controller extension selects the second content from the plurality of possible content options by determining that the second content is relevant to the detected human based on the determined demographic of the human; and
displaying the second content in response to receiving the first data from the IoT device,
wherein the software controller extension is created with an integrated development environment using an application programming interface


2.	(Cancelled).

3.	(Previously Presented) The method of claim 1 further comprising: 
analyzing the image data from the camera to detect a human in the image data;
determining whether the human is detected in the image data for more than a predetermined period of time; and
displaying the second content in response to detecting that the human is in the image data for more than the predetermined period of time.

4.	(Canceled).

5.	(Currently Amended) The method of claim [[4]] 1 wherein the demographic is a gender of the human or an age of the human.

6-9.	(Cancelled). 

10.	(Original) The method of claim 1 further comprising:
	establishing a connection with a Bluetooth device; 
	receiving identification information about a user of the Bluetooth device from the Bluetooth device; and
	displaying the second content in response to receiving the identification information, wherein the second content is personalized to the user of the Bluetooth device based on the identification information.

11.	(Original) The method of claim 1 further comprising determining the second content based on the first data from the IoT device. 

12.	(Currently Amended) A system comprising:
	an Internet of Things (IoT) device;
	a processor and a memory;
a software controller extension saved in the memory and executed by the processor, wherein the software controller extension is created with an integrated development environment using an application programming interface; and
a media display; 
	wherein the [[a]] processor is configured to (a) provide first content to be displayed on the media display, (b) receive first data generated from or determined by the Internet of Things (IoT) device, wherein the IoT device is a camera, and wherein the first data comprises image data from the camera, (c) analyze the image data from the camera to detect a human in the image data, (d) determine a demographic of the human, (e) select second content from a plurality of possible content options for display based on the demographic of the human and (f) display second content in response to receiving the first data from the IoT device, and
wherein the software controller extension selects the second content from the plurality of possible content options by determining that the second content is relevant to the detected human based on the determined demographic of the human 

13.	(Cancelled).

14.	(Previously Presented) The system of claim 12 wherein the processor is further configured to analyze the image data from the camera to detect a human in the image data and determine whether the human is detected in the image data for more than a predetermined period of time, and
wherein the media display is configured to display the second content in response to the processor detecting that the human is in the image data for more than the predetermined period of time.

15.	(Canceled).

16.	(Currently Amended) The system of claim [[15]] 12 wherein the demographic is a gender of the human or an age of the human.

17-20.	(Cancelled).

21.	(Original) The system of claim 12 further comprising a Bluetooth receiver, 
wherein the Bluetooth receiver is configured to establish a connection with a Bluetooth device and receive identification information about a user of the Bluetooth device from the Bluetooth device,
	wherein the media display is configured to display the second content in response to the processor receiving the identification information, and 
wherein the second content is personalized to the user of the Bluetooth device based on the identification information. 

22.	(Original) The system of claim 12 wherein the processor is further configured to determine the second content based on the first data from the IoT device. 

23-26.	(Cancelled). 

Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claim 1 & 12 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims   3, 5, 10-11, 14, 16 & 21-22 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449